Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

J.K. Optical, Inc.,
(NPI: 1578713665),

Petitioner,
v.
Centers for Medicare & Medicaid Services.
Docket No. C-12-79
Decision No. CR2522

Date: March 30, 2012

DECISION

The Centers for Medicare & Medicaid Services (CMS) has revoked Petitioner’s Medicare
supplier number. Petitioner, J.K. Optical, Inc., appeals and CMS moves for summary
judgment. Petitioner opposes. As discussed below, even drawing every reasonable
inference in Petitioner’s favor, the uncontroverted facts establish that Petitioner did not
comply with Medicare requirements. CMS therefore properly revoked Petitioner’s
supplier number, and I grant CMS’s motion for summary judgment.

Background

Until its Medicare supplier number was revoked on July 7, 2011, Petitioner participated
in the Medicare program as a supplier of durable medical equipment, prosthetics,
orthotics and supplies (DMEPOS) in Honolulu, Hawaii. See 42 C.F.R. § 424.57. In
letters dated July 21, 2011 and August 31, 2011, the Medicare contractor, Palmetto GBA
National Supplier Clearinghouse, notified Petitioner that its supplier number would be
revoked because the supplier did not comply with supplier standards listed in 42 C.F.R. §
424.57. Among other problems, the contractor’s investigator had twice been unable to
inspect the premises at the supplier’s reported physical sites during the hours it claimed to
be open to the public. CMS Exs. 3, 7.

Petitioner sought reconsideration. In a reconsideration determination dated October 19,
2011, a Medicare hearing officer affirmed the revocation of Petitioner’s supplier number.
CMS Ex. 9. Petitioner now appeals that determination.

CMS moves for summary judgment. CMS has filed a Pre-hearing Brief/Motion for
Summary Judgment with ten exhibits (CMS Exs. 1-10). Attached to CMS Ex. 10 are two
documents, labeled Exhibits 1 and 2. To avoid confusion, we have relabeled those
documents Attachments (Attach.) 1 and 2. Petitioner has submitted a brief and seven
exhibits (P. Exs. 1-7).

Discussion

CMS is entitled to summary judgment because the
undisputed evidence establishes that the supplier, J.K.
Optical, Inc., did not satisfy Medicare enrollment
requirements.

Summary Judgment. The Departmental Appeals Board has, on multiple occasions,
discussed the well-settled principles governing summary judgment. See, e.g.,
18661CPayday.com, L.L.C., DAB No. 2289, at 2-3 (2009). Summary judgment is
appropriate if a case presents no genuine issue of material fact, and the moving party is
entitled to judgment as a matter of law. 1866/CPayday at 2; Illinois Knights Templar
Home, DAB No. 2274, at 3-4 (2009), and cases cited therein.

The moving party may show the absence of a genuine factual dispute by presenting
evidence so one-sided that it must prevail as a matter of law, or by showing that the non-
moving party has presented no evidence “sufficient to establish the existence of an
element essential to [that party’s] case, and on which [that party] will bear the burden of
proof at trial.” Livingston Care Center v. Dep’t of Health & Human Services, 388 F.3d
168, 173 (6th Cir. 2004) (quoting Celotex Corp. v. Catrett, 477 U.S. 317, 323-24 (1986)).
To avoid summary judgment, the non-moving party must then act affirmatively by
tendering evidence of specific facts showing that a dispute exists. Matsushita Elec.
Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 n.11 (1986); see also Vandalia Park,
DAB No. 1939 (2004); Lebanon Nursing and Rehabilitation Center, DAB No. 1918
(2004).

' [make this one finding of fact/conclusion of law.
To defeat an adequately supported summary judgment
motion, the non-moving party may not rely on the denials in
its pleadings or briefs, but must furnish evidence of a
dispute concerning a material fact... .

Illinois Knights Templar, at 4 (emphasis in original); Livingston Care Center, DAB No.
871, at 5 (2003).

In examining the evidence for purposes of determining the appropriateness of summary
judgment, I must draw all reasonable inferences in the light most favorable to the non-
moving party. 1866/CPayday, L.L.C. at 3; Brightview Care Center, DAB No. 2132, at
2, 9 (2007); Livingston Care Center, 388 F.3d at 172; Guardian Health Care Center,
DAB No. 1943, at 8 (2004); but see, Brightview, DAB No. 2132, at 10 (entry of summary
judgment upheld where inferences and views of non-moving party are not reasonable).
Moreover, drawing factual inferences in the light most favorable to the non-moving party
does not require that I accept the non-moving party’s legal conclusions. Cf Guardian
Health Care Center, DAB No. 1943, at 11 (“A dispute over the conclusion to be drawn
from applying relevant legal criteria to undisputed facts does not preclude summary
judgment if the record is sufficiently developed and there is only one reasonable
conclusion that can be drawn from those facts.”)

Requirements fora DMEPOS supplier’s Medicare participation. To receive Medicare
payments for items furnished to a Medicare-eligible beneficiary, a supplier of medical
equipment and supplies must have a supplier number issued by the Secretary of Health
and Human Services. Social Security Act (Act) § 1834(j)(1)(A); 42 C.F.R. § 424.505.

To obtain and retain its supplier number, a supplier must meet the standards set forth in
42 C.F.R. § 424.57(c), and CMS may revoke its billing privileges if it fails to meet even
one of those standards. 42 C.F.R. §§ 424.57(d); 424.57(c)(24); 424.535(a)(1);
18661CPayday.com, L.L.C., DAB No. 2289 at 13.

Among other requirements, the supplier must provide “complete and accurate
information in response to questions on its application for billing privileges” and “report
to CMS any changes in information supplied on the application within 30 days of the
change.” 42 C.F.R. § 424.57(c)(2). It must submit enrollment information on the
applicable enrollment application. 42 C.F.R. § 424.510(a).
The supplier must maintain a physical facility at an appropriate site that, among other
requirements, is accessible to the public, Medicare beneficiaries, CMS, NSC (the
National Supplier Clearinghouse), and its agents. It must maintain a visible sign in plain
view and post its hours of operation; it must be staffed during its posted hours of
operation. 42 C.F.R. § 424.57(c)(7). Except under circumstances not applicable here, the
supplier must be open to the public a minimum of 30 hours per week. 42 C.F.R. §
424.57(c)(30).

The supplier must also permit CMS or its agents to conduct on-site inspections to
ascertain its compliance with governing regulations. 42 C.F.R. § 424.57(c)(8). CMS
may revoke billing privileges if it determines, based on an on-site review, that the
supplier is no longer operational to furnish Medicare covered items or services or is not
otherwise meeting Medicare enrollment requirements. 42 C.F.R. § 424.535(a)(5).

Undisputed facts and application of law to those facts. Petitioner was a Medicare
enrolled DMEPOS supplier doing business at 1142 Koko Head Avenue, Honolulu. But
the Medicare contractor, Palmetto GBA National Supplier Clearinghouse, suspected that
Petitioner was no longer at that address when the post office returned a payment as
“undeliverable” because of a change of address. In a letter dated June 28, 2011, the
contractor advised Petitioner that the payment had been returned and told the supplier
either to verify its current address (in case the post office had made a mistake), or, within
30 days, notify the contractor of its change of address by completing and submitting
CMS form 855S. CMS Ex. 1.

On July 7, 2011, the contractor’s investigator visited the site of Petitioner’s registered
business location at 1142 Koko Head Avenue. He found that the premises were vacant.
CMS Ex. 2; CMS Ex. 10 at 2 (Akiona Decl. {§ 3, 4). Ina letter dated July 21, 2011, the
contractor advised Petitioner that its supplier number would be revoked effective July 7,
2011, because the premises were vacant and could not be inspected to verify compliance
with supplier standards. The letter told Petitioner that it could request reconsideration
and/or submit a corrective action plan (CAP). CMS Ex. 3.

In the meantime, Petitioner responded to the contractor’s June 28, 2011 letter by
submitting a CAP. In the CAP, Petitioner listed its business address as 2011 South King
Street, effective July 2, 2011 ” Petitioner listed its hours as 10:00 a.m. to 6:00 p.m.,
Monday through Saturday, and said that it was “available to the public” a total of 48
hours per week. CMS Ex. 5.

> The CAP is confusing, though, because it also says, in error, that business terminated at
this location on July 1, 2011. Petitioner likely meant that its business terminated at the
Koko Head Avenue address on July 1. P. Br. at 3-4. CMS does not rely on this error to
justify revoking Petitioner’s supplier number.
In a letter dated July 27, 2011, Petitioner responded to the contractor’s July 7 notice
letter. In that letter, Petitioner says that the contractor should have taken more time to
locate Petitioner’s offices, which moved from the Koko Head Avenue location to 2011
South King Street. Petitioner advised the contractor that it had submitted a CAP in
response to the contractor’ June 28 letter, and asked that the supplier revocation be
reversed. CMS Ex. 4.

On August 18, 2011, at 1:00 p.m., the contractor’s investigator went to the 2011South
King site. He was unable to inspect the premises, because the doors were locked; nobody
was there. CMS Ex. 6. He took photographs. The photographs show a closed sign in the
window; no posted business hours are visible; and, according to the investigator, business
hours were not posted. Visible through the glass doors are furniture, file cabinets, boxes,
and equipment. An upended stool sits atop another stool. The room is unquestionably in
disarray, looking more like a storage room than an operating business. CMS Ex. 6 at 9;
CMS Ex. 10 at 3 (Akiona Decl. {ff 6, 7).

Petitioner does not claim that it was accessible to the public or the contractor’s
investigator when he arrived at its place of business. Although Petitioner maintained, in
its reconsideration request, that “we are open for business from 10:00 am to 6:00 pm
Monday thru Saturday,” it conceded that this did not mean it was accessible to the public,
suggesting that the inspector return between 1:30 and 5:00 p.m., “as we are doing lens
ordering or are at the post office during the morning hours.” CMS Ex. 8. In its brief,
Petitioner does not claim that the business was open nor that staff were present when the
investigator arrived, but faults the investigator for not studying more thoroughly the
closed sign, which indicated that the optician would be back following his lunch. P. Br.
at 4; P. Ex. 4; P. Ex. 7.

Petitioner suggests that, so long as the business is not permanently closed, i.e., so long as
it can show that it has taken and filled prescriptions and issued invoices, it need not be
open to the public during the hours listed on its enrollment application. In Petitioner’s
view, the inspector had a duty to ascertain that the business was closed for lunch and that
staff would return at 1:30 p.m. In this regard, Petitioner points to a photograph of the
“closed” sign hanging in the window with a clock on it indicating “will return at” 1:30.
P. Br. at 4; P. Ex. 7. Petitioner’s photograph seems consistent with that provided by
CMS. CMS Ex. 10, Attach. 2 at 9. But see Ita Udeobong d/b/a Midland Care Medical
Supply and Equipment, DAB No. 2324 at 7 (2010) (finding that a temporary sign stating
when staff will return does not satisfy the requirement that the supplier be open and
accessible during its posted hours of operation).
Petitioner also suggests that its business hours were posted as 10:00 a.m. to 6:00 p.m., but
closed for lunch from 12:30 p.m. to 1:30 p.m. P. Br. at 3. Petitioner has come forward
with its own photograph showing:

JARREN KUNIMURA
Master Optician
Open 10:00 AM TO 6:00 PM
LUNCH 12:30 TO 1:30 PM
CLOSED ON SUNDAYS

P. Ex. 4. Petitioner submits no declaration or other evidence explicitly establishing that
this sign was in place on August 18. Its submitted photograph is not dated. CMS’s
photograph, on the other hand, is dated August 18, 2011 and shows no such sign on the
door. Whether I can reasonably infer, based on the record before me, that Petitioner’s
sign was in place on August 18 is highly questionable. But that fact is not material,
because, even if, for purposes of summary judgment, I find that the sign was in place on
August 18, Petitioner still failed to meet all of the enrollment standards of section
424.57(c).

The undisputed facts establish that the supplier represented to the contractor that its hours
were from 10:00 a.m. to 6:00 p.m. Monday through Saturday, and that it was available to
the public for a total of 48 hours per week. CMS Ex. 5. Yet, by its own admission, the
business was closed for at least one of those hours each day, and sometimes even more
hours because staff were “doing lens ordering or [were] at the post office.” CMS Ex. 8.
Petitioner thus misinformed the contractor (CMS Ex. 5), violating section 424.57(c)(2)
because it did not provide the contractor with “complete and accurate information.”*

Nor was the supplier in compliance with section 424.57(c)(8). Because it was not open
when it told the contractor it would be open, it did not permit the contractor’s agents to
inspect the premises. CMS and its contractors must, with scarce resources, monitor the
performance of a vast number of providers and suppliers. Inspections are supposed to be
unannounced. In determining when to conduct an inspection, an investigator should be
able to rely on the supplier’s representations as to it posted hours. I find it unreasonable
to require an investigator to reschedule its investigation because the supplier provided
faulty information. See Ita Udeobong d/b/a Midland Care Medical Supply and
Equipment, DAB CR2088 (2010), aff’d. DAB No. 2324 (2010).

Finally, based on the flimsiest of evidence, Petitioner charges the contractor hearing
officer with bias. Because my review here is de novo, those arguments are irrelevant.

*Tf, as Petitioner suggests in its reconsideration request, the office was regularly open
from 1:30 p.m. to 5:00 p.m., it might not meet the requirement that it be open a minimum
of 30 hours per week. 42 C.F.R. § 424.57(c)(30); CMS Ex. 8.
Conclusion

Because the undisputed facts establish that Petitioner has not satisfied Medicare
enrollment requirements, I grant CMS’s motion for summary judgment and sustain the
revocation of Petitioner’s supplier number.

/s/
Carolyn Cozad Hughes
Administrative Law Judge

